                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE, INC.,

               Plaintiff,

v.                                                         CV No. 18-627 WJ/CG

BROTHERHOOD MUTUAL
INSURANCE COMPANY,

               Defendant.


               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on a review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Tuesday, July 16,

2019, at 2:00 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
